DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 3/17/2022. Claims 1-8 are pending and considered below.

Response to Arguments
Claims 1-8 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception. The claim limitations recite a revised step 2A, prong one, abstract idea. The claims are directed to a device for determining propriety of travel by an autonomous driving travel. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a driver determining not to use an autonomous driving mode when forward-backward shifting is unreliable. Thus, the claims recite a mental process.
The claims include the revised step 2A, prong two additional elements of being configured to perform travel control of the vehicle, and being configured to control the vehicle to perform autonomous driving travel to a target location. The claims do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. The claims generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). 
The claims include the step 2B additional elements of circuitry and a controller. Applicant’s specification does not provide any indication that the circuitry and controller are anything other than conventional circuitry and controllers. Switching a shift range is a well-understood, routine and conventional function when claimed using generic circuitry. Determining propriety of travel is a well-understood, routine and conventional function when claimed using a generic controller. Circuitry and controllers are widely prevalent and in common use in autonomous vehicles. Circuitry and controllers are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry.
Applicant argued that the claims are not directed to an abstract idea, a law of nature, or a natural phenomenon, because the claims are directed to a vehicle control device for controlling a vehicle capable of executing autonomous driving travel. Examiner disagrees. The phrase “configured to perform travel control of the vehicle” merely describes an intended use of the controller. The additional elements do not integrate the exception into a practical application because the claim limitations do not require performing travel control. Examiner suggests amending the claim limitations to positively recite a control function such as “performing travel control of the vehicle according to the propriety of travel by the autonomous driving travel”.
The phrase “shift control system” was interpreted under 35 U.S.C. 112(f). Applicant has amended the claims to replace all recitations of “shift control system” with “shift control circuitry”. Examiner agrees that “circuitry” connotes structure, and does not invoke interpretation under 35 U.S.C. 112(f). Therefore, the claims are no longer interpreted under 35 U.S.C. 112(f).
Regarding the rejection of claims 1-8 under 35 U.S.C. 103, Applicant has amended independent claim 1 to include the limitation “whether the abnormality that occurs in the shift control circuitry is an abnormality that does not prevent the vehicle from reaching the target location”. Applicant argued that Kinoshita (US-2015/0233472-A1) in view of Tsunekazu et al. (US-2020/0207416-A1) does not disclose determining if autonomous driving travel can continue with an abnormality in the shift control circuitry, if the abnormality does not prevent the vehicle from reaching a target location. Examiner agrees. Therefore, the rejection of claims 1-8 under 35 U.S.C. 103 is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-2, step 1 analysis, the subject matter of claims 1-2 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-2 are directed to a device.
Claims 1-2 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-2 are directed to a device for determining propriety of travel by an autonomous driving travel. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a driver determining not to use an autonomous driving mode when forward-backward shifting is unreliable. Thus, the claims recite a mental process.
Claim 1 includes the revised step 2A, prong two additional elements of being configured to perform travel control of the vehicle, and being configured to control the vehicle to perform autonomous driving travel to a target location. Claim 2 includes the revised step 2A, prong two additional element of being configured to control the vehicle to perform autonomous driving travel to the target location. These additional elements represent insignificant extra-solution activity. Claims 1-2 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 1-2 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.
Claims 1-2 include the step 2B additional elements of circuitry and a controller. Applicant’s specification does not provide any indication that the circuitry and controller are anything other than conventional circuitry and controllers. Switching a shift range is a well-understood, routine and conventional function when claimed using generic circuitry. Determining propriety of travel is a well-understood, routine and conventional function when claimed using a generic controller. Circuitry and controllers are widely prevalent and in common use in autonomous vehicles. Circuitry and controllers are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 1-2 are rejected under 35 U.S.C. 101.
Regarding claims 3-6, step 1 analysis, the subject matter of claims 3-6 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 3-6 are directed to a device.
Claims 3-6 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 3-6 are directed to a device for determining that the autonomous driving travel is possible. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a driver determining to use an autonomous driving mode when forward-backward shifting is reliable. Thus, the claims recite a mental process.
Claim 5 includes the revised step 2A, prong two additional element of predicting whether forward-backward switching is performed in subsequent travel. This additional element represents insignificant extra-solution activity. Claims 3-6 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 3-6 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 3-6 include the step 2B additional elements of circuitry and a controller. Applicant’s specification does not provide any indication that the circuitry and controller are anything other than conventional circuitry and controllers. Switching a shift range is a well-understood, routine and conventional function when claimed using generic circuitry. Determining that autonomous driving travel is possible is a well-understood, routine and conventional function when claimed using a generic controller. Circuitry and controllers are widely prevalent and in common use in autonomous vehicles. Circuitry and controllers are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 3-6 are rejected under 35 U.S.C. 101.
Regarding claims 7-8, step 1 analysis, the subject matter of claims 7-8 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 7-8 are directed to a device.
Claims 7-8 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 7-8 are directed to a device for determining that switching to the autonomous driving travel is possible. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a driver determining to use an autonomous driving mode when forward-backward shifting is reliable. Thus, the claims recite a mental process.
Claim 8 includes the revised step 2A, prong two additional element of predicting whether forward-backward switching is performed in subsequent travel. This additional element represents insignificant extra-solution activity. Claims 7-8 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 7-8 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 7-8 include the step 2B additional element of a controller. Applicant’s specification does not provide any indication that the controller is anything other than a conventional controller. Determining that switching to the autonomous driving travel is possible is a well-understood, routine and conventional function when claimed using a generic controller. Controllers are widely prevalent and in common use in autonomous vehicles. A controller is not significantly more than the judicial exception since it is a well-understood, routine and conventional feature previously known to the autonomous vehicle industry. Therefore, claims 7-8 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 1 and 2 have been amended such that all the limitations of amended claim 2 are included in amended claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667